Citation Nr: 0118959	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  96-32 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to March 
1956 and from October 1961 to September 1963.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which held that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The Board denied service connection for a psychiatric 
disorder in April 1990.

3.  A December 1991 memorandum decision by the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) affirmed the April 
1990 Board decision.

4.  A September 1992 Board decision declined to reopen a 
claim for service connection for a psychiatric disorder. 

5.  A March 1995 memorandum decision by the Court affirmed 
the September 1992 Board decision.

6.  Evidence added to the record since the September 1992 
Board decision is cumulative, and when viewed in conjunction 
with the evidence previously of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.




CONCLUSION OF LAW

Evidence received since the September 1992 Board decision 
declining to reopen the veteran's claim for service 
connection for a psychiatric disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38  C.F.R. §§ 3.102, 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran continues to maintain that he suffered from a 
pre-existing psychiatric disorder as early as the age of 14.  
He avers that his two periods of active service aggravated 
this psychiatric disability.  Accordingly, a favorable 
determination is requested.

In April 1990, the Board denied service connection for a 
psychiatric disorder.  The Court affirmed this decision in 
December 1991.  In a September 1992 decision, the Board 
declined to reopen the veteran's claim for service connection 
for a psychiatric disorder.  A March 1995 memorandum decision 
by the Court affirmed the decision.  

The September 1992 Board decision is final.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000).  A final decision cannot be 
reopened and reconsidered by the Board unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, the VA must reopen a previously denied 
claim.  See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
see also 38 U.S.C.A. § 7104(b) (West 1991).

Evidence of record at the time of the September 1992 Board 
decision included the a 1953 report from the Austin Community 
Guidance Center indicating that the veteran was referred for 
nausea at school and nervousness.  He reported having had 
mental problems since the age of 14.  The veteran's service 
medical records for his first period of service.  They are 
negative for pertinent complaints, findings, symptoms, or 
diagnoses.

The veteran's service medical records for his second period 
of service include a June 1961 Report of Medical History, on 
which the veteran stated that he was "a little nervous."  
Otherwise, the veteran's service medical records for this 
period of service are negative for pertinent complaints or 
findings.  

Post September 1963 medical records include a report of a 
private hospitalization in July and August 1980 include the 
report of a psychiatric assessment, as well as reports done 
at admission and discharge.  These reports provide no prior 
psychiatric history.  They provide that the veteran's mother 
noted that his symptoms had begun two years earlier when his 
employer fired him.  Two days prior to admission, the veteran 
had a butcher knife in hand and told his mother that he would 
chop his arm off if anyone did anything to him again.  The 
diagnosis at admission was rule out non-psychotic organic 
brain syndrome with focal motor seizure disorder, and rule 
out schizophrenia, chronic undifferentiated type.  The 
diagnosis at discharge was non-psychotic organic brain 
syndrome.  No opinion was offered as to the etiology of the 
veteran's complaints, findings, symptoms, or diagnoses.

Records show psychiatric treatment at the Austin State 
Hospital in 1980, and the Austin Travis County Mental Health 
and Mental Retardation Center (M.H.M.R.) from 1983 to 1990.  
According to these records, in 1985 the veteran reported 
depression since 1976.  In 1990, it was noted that the 
veteran gave a 37-year history of panic attacks with 
agoraphobia.

A March 1991 statement from L.K., R.N., provides that the 
veteran had a 37-year history of panic attacks with 
agoraphobia.  She provided a list of his current symptoms.

In undated statements received in April 1991, the veteran 
said that his family physician gave a statement to the 
Selective Service, in approximately 1960, that the veteran 
had rapid pulse and nervousness.  The veteran also said that 
he had been unable to work since 1979, and that he had been 
treated twice at the Temple VA Medical Center (VAMC) in 1966 
or 1967.

In December 1991, the RO requested that the Temple VAMC 
provide records of treatment from 1966 to 1968.  That same 
month, the Temple VAMC replied that its old records had been 
charged to the Austin VA Outpatient Clinic (VAOPC).  In 
January 1992, the Austin VAOPC informed the RO that records 
from 1960 to 1970 had been retired and destroyed and could 
not be retrieved.  The only record of treatment for the 
veteran at that facility was dated in December 1991.  That 
record provides diagnoses of old nasal fracture and chronic 
anxiety, and notes that no treatment was indicated.  

In an undated statement received in April 1992, the veteran 
said that that he had experienced extremely low functioning 
in society since the age of 14.  In a statement dated in 
April 1992, the veteran said that he had been an outpatient 
at the M.H.M.R. since 1983.  He also provided a photocopy of 
an appointment reminder from the Collier Street Outpatient 
Clinic showing an appointment in May of an unspecified year.  

Evidence added to the record since the September 1992 Board 
decision includes duplicate copies of the July and August 
1980 private inpatient psychiatric assessment, admission 
report and discharge report.  Additional, non-duplicative, 
treatment reports from this hospitalization were submitted, 
consisting of handwritten notes of information already set 
forth in the treatment records before the Board in September 
1992.  Also submitted was the report of a neuropsychological 
evaluation conducted during this hospitalization, the results 
of which were noted to suggest the presence of organic 
dysfunction that appeared to be of longstanding duration and 
without acute loss of function.  

Additional M.H.M.R. outpatient progress notes and medication 
maintenance progress notes, dated from 1981 to 1988, address 
the veteran's current diagnoses, findings and treatment.  
These additional records are not duplicates of the M.H.M.R. 
records before the Board at the time of the September 1992 
Board decision.  These additional records include no opinion 
as to the etiology of the veteran's current diagnoses and 
findings. 

The report of a December 1987 private psychiatric evaluation 
provides an Axis I diagnosis of dysthymic reaction (neurotic 
depression) and an Axis II diagnosis of agoraphobia with 
panic attacks.  The report does not address the etiology of 
the veteran's current complaints, findings, symptoms, or 
diagnoses. 

An April 1988 Social Security Administration (SSA) Disability 
Determination and Transmittal provides that the veteran had 
been found disabled as of December 1979.  His primary 
diagnosis was dysthymic disorder with depression.  His 
secondary diagnosis was agoraphobia with pain attacks.

Medical reports received from the Temple VAMC, dated from 
December 1991 to March 1994, address the veteran's current 
treatment for various physical conditions, as well as such 
psychiatric complaints as chronic anxiety and agoraphobia, 
multiple phobias, and anxiety with panic attacks.  These 
reports do not address the etiology of the treated 
conditions.

In an undated statement received in September 1995, M.J.C. 
discloses that in October 1983 she had driven the veteran to 
a prescheduled appointment at the Temple Veterans Medical 
Center.  The veteran was diagnosed with schizophrenia and 
referred to the M.H.M.R..  She noted that the veteran had 
suffered from mental problems since the approximate age of 14 
but always wanted to serve in the military.  

In a September 1995 report, G.L., M.D., gives the opinion 
that after reviewing the veteran's history, his service 
aggravated his psychiatric condition.  Dr. L. noted that the 
veteran had a severe anxiety disorder.  Dr. L. noted that he 
or she was his treating psychiatrist.  

Outpatient treatment reports from the M.H.M.R. document that 
the veteran sought psychiatric treatment from 1996 to 1998.  
These reports address current findings, symptoms and 
diagnoses.  They do not address the etiology of the current 
findings, symptoms, or diagnoses.

In June 1996 correspondence, Dr. L. responded to the question 
from the RO as to whether the history he or she had reviewed 
in making the September 1995 opinion was a medical history or 
a verbal history from the veteran.  Dr. L. did not answer the 
question but instead posed the question whether the person 
asking was a physician or someone who knew anything about 
psychiatry.  Dr. L. noted that the course of an anxiety 
disorder such as the veteran's was "universal," and its 
downward course was accelerated by stress.  

In a statement received in July 1996, the veteran asserted 
that Dr. L.'s statement did in fact constitute evidence of 
in-service aggravation of his anxiety.

The report of a May 1997 VA examination indicates that the 
veteran's claims file and medical record were reviewed.  The 
examination sets forth the veteran's pre-service, in-service 
and post-service medical history in detail.  In addition, it 
was noted that the veteran subjectively reported being 
nervous all the time.  He also reported being depressed and 
sad, with poor sleep, poor concentration and distrust of 
people.  He denied current suicidal thoughts but said that he 
often felt helpless and worthless.  He noted feeling 
overwhelmed by anxiety and reported recurrent panic attacks.  

Results of current psychiatric examination were provided.  
They resulted in an Axis I diagnosis of panic attack with 
agoraphobia; and major depressive disorder, recurrent.  In 
summary, the examiner noted that the veteran reported the 
onset of his current mental disorders while in childhood and 
noted that the veteran had dropped out of school because of 
agoraphobia that prevented him from leaving his house.  The 
examiner noted that while the veteran reported being scared 
and anxious while in the service, he was able to complete his 
tour successfully, was promoted several times and was given 
an honorable discharge.  The veteran reported being somewhat 
more social in the service than prior to the service.  He 
said that he did not seek or take part in psychiatric 
treatment during active duty, and did not seek psychiatric 
care after service until 1980.  It was noted that the veteran 
had been under the care of the local M.H.M.R. program since 
1983.  The examiner expressed the opinion that it was clear 
that the veteran suffered from mental disorders, and it was 
clear that his current mental disorder was a continuation of 
his pre-service mental disorder.  By the veteran's report, 
the onset of these disorders was during childhood and/or 
early adolescence.  The disorders were clearly disabling 
prior to service.  While the veteran reported being 
frightened in the military, in many ways he did better than 
he had done in civilian life.  He did not have psychiatric 
care while in the military and did not seek psychiatric care 
for the first 17 years after discharge.  The examiner said 
that there was no reason to believe that the veteran's 
condition was made worse or was aggravated by military 
service.  The examiner said there was no reason to believe 
that the veteran was more disabled now by virtue of military 
service than he would be if he had never served in the 
military.  

A March 1998 report from R.B., M.D., provides that the 
veteran received services through the M.H.M.R.'s housing team 
for recurrent major depression and panic disorder (without 
agoraphobia).  Dr. B. provided what he described as a brief 
update as to current examination findings. 

Analysis

As a preliminary legal matter, the Board notes that in April 
1996 the RO originally decided the veteran's new and material 
evidence claim under a standard which has since been 
overruled by the United States Court of Appeals for the 
Federal Circuit. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Court further addressed this circumstance in 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  The RO, 
however, provided the veteran the provisions of 38 C.F.R. 
3.156(a) in the statement of the case.  Although the RO 
continued to refer in error to the reasonable possibility 
that the new evidence would change the outcome standard for 
materiality in the March 2001 supplemental statement of the 
case, the RO also ruled that the additional evidence was 
duplicative and cumulative, and thus not new.  If the 
evidence is not new, any error as to whether it is material 
would be harmless.  Thus, the veteran would not be prejudiced 
by such error.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Since the veteran has been provided the correct legal 
standard for new and material evidence and the RO has 
correctly ruled under that standard in a manner that would be 
dispositive of the application to reopen, this case is 
appropriate for Board review.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; see generally, Hodge v. West, supra.  
"New evidence" is that which is not cumulative to other 
evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

Based on a review of the record, the Board finds that with 
the sole exception of the duplicate copies of the 1980 
inpatient psychiatric assessment, admission report and 
discharge report (identified above as duplicates), the 
evidence added to the record since the September 1992 Board 
decision is new in the sense that it was not previously of 
record.  Nevertheless, with only two possible exceptions 
discussed below, evidence added to the record since the 
September 1992 Board decision is cumulative since it does not 
establish any facts beyond what was know at that time: that 
the veteran has a psychiatric disability.  Evidence merely 
demonstrating the status of the disability years after the 
last period of active duty in this matter is wholly 
cumulative.  Noncumulative evidence would be evidence bearing 
upon the questions of whether the veteran incurred a 
psychiatric disability in service or whether he aggravated a 
pre-existing psychiatric service during either period of his 
active duty.

Turning to the specific new items of evidence in turn, the 
non-duplicative private inpatient treatment reports from July 
and August 1980 do not address whether the veteran's active 
service aggravated his psychiatric disability.  The 
handwritten notes, while new, only provide information 
already set forth in the psychiatric assessment, admission 
report and discharge report.  The report of the inpatient 
neuropsychological evaluation provides only that the 
veteran's post-service organic dysfunction appeared to be 
longstanding.  It does not address its etiology. 

The April 1988 SSA Determination does not address the 
etiology of the veteran's primary diagnosis of dysthymic 
disorder, or his secondary diagnosis of agoraphobia with 
panic attacks.  The determination found only that the veteran 
was disabled as of December 1979.  

The additional M.H.M.R. treatment records indicate 
psychiatric treatment in 1981 and 1982, as well as from 1996 
to 1998, after the Board's September 1992 decision.  Evidence 
of this treatment was not before the Board in September 1992.  
The additional M.H.M.R. treatment records also provide 
additional details as to the veteran's treatment from 1983 to 
1988.  However, they do not address, provide or demonstrate 
any nexus or medical opinion linking the veteran's post-
service psychiatric findings to either period of his active 
service.  Similarly, the March 1998 report from Dr. B. refers 
to the veteran's treatment at the M.H.M.R., but does not 
address the etiology of any of the veteran's current 
complaints, findings, symptoms, or diagnoses.

The December 1987 private psychiatric evaluation only 
provides current diagnoses.  The evaluation does not address 
the etiology of these diagnoses or the veteran's past 
history.  It does not address, provide or demonstrate any 
nexus or opinion linking the current diagnoses to either 
period of the veteran's active service.

The additional medical reports received from the Temple VAMC, 
dated from December 1991 to March 1994, do indicate that the 
veteran received psychiatric treatment after the September 
1992 Board decision.  However, they do not address the 
etiology of the noted psychiatric findings or symptoms.  They 
do not address, provide or demonstrate any nexus or opinion 
linking the noted post-service psychiatric findings to either 
period of his active service. 

Regarding the undated statement received in September 1995 
from M.J.C., as a layperson she is competent to testify as to 
her observations.  However, she is not competent to provide 
an opinion requiring medical knowledge, such as one 
addressing a question of medical causation or a diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus she can 
testify that she drove the veteran to the Temple VAMC.  
However, she cannot testify that the veteran has experienced 
diagnosable mental problems since the approximate age of 14.  
Nor can her testimony constitute evidence as to the 
relationship between the veteran's active service and his 
pre-service or post-service psychiatric findings and 
symptoms.  

The Board must now address the only items of evidence added 
to the record that pose any significant question as to 
whether they are both new and material.  Dr. L. has provided 
reports dated in 1995 and 1996.  In his first communication, 
the physician expressed the opinion that based upon review of 
the veteran's "history," military service probably 
aggravated his psychiatric disability.  Dr. L. did not claim 
that he reviewed the veteran's entire medical record, 
including pre-service medical records, in-service medical 
records, and post-service private and VA medical records.  
Recognizing that the opinion of Dr. L. appeared to lack a 
foundation and thus any significance, the RO provided Dr. L. 
with an opportunity to indicate that his opinion was based 
upon more than simply the statements of medical history 
provided by the claimant.  Those statements had been 
considered and previously rejected by adjudicators and the 
Board on multiple occasions.  Dr. L, however, flatly refused 
to provide the basis for his opinion to the adjudicators.  He 
stated that the course of an anxiety disorder of the type the 
claimant experiences is "universal," and its "downward 
course" is accelerated by stress.  The RO further has sought 
to obtain the actual treatment records from Dr. L., but these 
have not been provided.

With respect to the opinions of Dr. L., the Board first finds 
that the opinions are by no means clear that the veteran's 
disability increased in severity beyond natural progression 
as a result of service.  Dr. L. states that the course of the 
veteran's disability is "universal," and stress accelerates 
its downward course.  He does not clarify whether events in 
service increased the severity of the pre-exiting disability 
beyond where it is now is in accordance with its 
"universal" course, or how it is ascertainable that there 
was "acceleration."  

Beyond this point, the Board concludes that the RO made 
reasonable efforts, indeed more than reasonable efforts to 
obtain evidence to substantiate the claim.  The RO did not 
simply dismiss the initial opinion of Dr. L. as lacking any 
foundation and therefore as too insignificant to warrant 
consideration to fairly decide the merits of the claim.  Dr. 
L.'s vague reference in his September 1995 opinion to the 
veteran's "history" was ambiguous as to whether he founded 
his opinion on more than statements of medical history 
previously considered and rejected by adjudicators and the 
Board.  Instead the RO, with commendable initiative, 
expressly afforded Dr. L. the opportunity to clarify the 
basis for the opinion.  The 1996 response from Dr. L. can 
fairly be described as an example of "no good adjudicative 
deed goes unpunished."  The Board finds that the RO had no 
obligation to meet Dr. L.'s unilateral and clearly 
unreasonable demand that he would only explain the basis for 
his opinion to a medical professional.  The key question the 
RO posed to Dr. L. was simply whether the physician had 
actually reviewed the record.  That question was one that 
could be answered without recourse to any special medical 
expertise.  Furthermore, the RO even provided guidance as to 
the type of response that would support the claim, i.e. that 
the physician had relied upon more than simply the statements 
of medical history from the claimant.  Accordingly, the Board 
concludes that there was no obligation under any law or 
regulation for the RO to designate a VA medical professional 
as a special emissary to parley with Dr. L. on the chance 
that Dr. L. might deign to confide the basis for his 
assertion.  Even after this rebuff, the RO attempted to 
obtain the actual treatment records and was again frustrated 
by the lack of cooperation of the physician.  The veteran in 
his statement of July 1996 expressly acknowledges that he was 
aware of the statement of Dr. L. provided in response to this 
request for information.  Thus, the veteran was fully aware 
of the request by the RO and the failure of Dr. L. to provide 
a reasonable response.  Likewise, the veteran has also been 
advised of the failure of Dr. L. to provide records. 

In the Board's view, the RO could rightfully to have chosen 
to rule at this point that the statements from Dr. L., were 
not new and material.  They lacked any indication that they 
were based upon more than statements of medical history 
previously rejected by adjudicators and the Board.  The RO 
could have reasonably concluded that the combination of the 
absence of any claim by Dr. L. that he had reviewed the 
record, the failure of Dr. L. to affirm when directly asked 
that his opinion was based upon more than statements of 
medical history previously rejected by adjudicators and the 
Board, and his refusal to provide his treatment records (or 
the veteran's refusal to authorize the release of such 
records), in combination, supported the conclusion that Dr. 
L. had not relied upon more than the previously rejected 
evidentiary assertions of the claimant in formulating his 
opinion.  

In this context, the Board notes that in its prior 
determinations in April 1990 and September 1992, the Board 
reviewed and discussed in detail the various allegations by 
the veteran concerning his psychiatric status before, during 
and after service.  The Board pointed out how the 
contemporaneous medical records completely failed to support 
the veteran's assertions of the presence of psychiatric 
symptoms, much less an increase in disability in service.  It 
was noted how the claimant's statement of medical history at 
discharge in 1963 expressly denied the presence of any 
symptoms.  The Board found how other far more probative 
medical evidence contradicted his allegations of treatment 
shortly after service.  The Board pointed out how the initial 
treatment records after discharge from the second period of 
service dated in 1980 expressly indicate the onset of marked 
symptoms was occasioned by then recent events.   In 1990, the 
Board noted there was a suggestion of some organic 
dysfunction of a long-standing nature.  The Board found then, 
as in 1992, that there was no medical evidence to support the 
conclusion that the claimed disability was incurred or 
aggravated in service.  In 1992 the Board expressly 
acknowledged that the veteran repeated his assertions that 
his psychiatric disability preexisted service and was 
aggravated.  The Board further pointed out at that time that 
a statement from a nurse referring to a 37 "history" of 
agoraphobia was based upon what the veteran told her.  The 
Board expressly observed "that is what 'history' in a 
medical report means."     

The case law provides a general presumption that evidence 
must be presumed to be true for purposes of assessing whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510 
(1992).  The Board, however, finds nothing in the law, the 
regulations or the case law that supports the conclusion that 
the concept of new and material evidence is so low that it 
can be vaulted by the mere recitation of "magic words" by a 
medical professional.  The Federal Circuit in Hodge has held 
that the regulation does not require that the new evidence 
create the possibility of changing the outcome.  The Federal 
Circuit stated:

Although the regulation does require that the 
new evidence be 'so significant that it must 
be considered in order to fairly decide the 
merits of the claim,' 38 C.F.R. 3.156(a), it 
is not clear to what extent this addresses 
the final ratings decision rather than 
emphasizes the importance of ensuring that 
the evidentiary record is complete before a 
rating decision is made.

The Federal Circuit found that evidence may be considered new 
and material if it contributes "to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
155 F.3d at 1363. 

The Board finds that the reports of Dr. L. do not provide a 
"more complete the picture of the circumstances surrounding 
the origin" of the claimed psychiatric disability.   Dr. L. 
based his opinion on "history;" he refused a request to 
explain that "history" meant more than the veteran's 
statements previously considered and rejected by adjudicators 
and the Board.  The Board has directly explained in this 
matter in 1992 what "history" means.  Therefore, Dr. L.'s 
statements do not provide a "more complete the picture of 
the circumstances surrounding the origin" of the claimed 
psychiatric disability" because Dr. L.'s opinion is a 
classic example of what in the vernacular is commonly stamped 
as "garbage in, garbage out."  As Dr. L. was not 
contemplating the original picture of the disability the 
actual record demonstrated, his opinions add nothing to make 
that picture "more complete."  Since his opinion fails to 
change the "picture" in this matter, it is not so 
significant as to warrant reopening the claim merely because 
he employs the "magic word" aggravation and he has medical 
credentials.  

Notwithstanding the manifest deficiencies in the reports of 
Dr. L, the RO elected to exercise its initiative to secure 
yet another medical opinion, but one based upon an actual 
review of the record.  The May 1997 VA examination report 
provides an opinion that the veteran's psychiatric condition 
was not made worse or aggravated by his service.  In contrast 
to the opinions set forth by Dr. L., the examiner provided a 
complete rationale for this opinion, in doing so referring 
not just to the history provided by the veteran but to 
specific facts documented in his service records and in his 
medical records.  

By any reasonable standard, the May 1997 opinion does provide 
a "more complete the picture of the circumstances 
surrounding the origin" of the claimed psychiatric 
disability.  The VA examiner, unlike Dr. L. was contemplating 
the actual picture of the disability as shown by the record.  
The VA examiner's opinion does shed light on the origins of 
the disability, but it is clear that the disability was 
neither incurred nor aggravated during the veteran's period 
of active service.

The RO in the March 2001 supplemental statement of the case 
held that the May 1997 opinion was "cumulative," and thus 
not new.  There is a certain logic to the position that an 
additional medical opinion evidence merely confirming the 
prior adjudicative determination that service connection is 
not warranted is "cumulative" or "redundant" in light of 
the ultimate disposition of the claim.  The Board would 
concur that this reasoning produced the correct result in 
this matter.  The standard provided in Hodge, however, is 
murky as to whether evidence not previously of record that 
"changes the picture as to the origins" of the disability 
to more firmly support the denial of the claim is "new and 
material."  The Board believes that conclusion would 
effectively render meaningless the language in the regulation 
that provides that the evidence must be of the type that is 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  This case perfectly 
illustrates the irrationality of a standard that would 
require adjudicators to reopen and readjudicate a claim upon 
the receipt of evidence emphatically endorsing the prior 
denial of the claim.  This is particularly so where the claim 
has been subject already to two reviews by the Board, both 
affirmed by the Court. 

Finally, and in the alternative, the Board has considered 
whether any purpose would be served by a finding that reports 
of Dr. L. or the May 1997 medical report constitute new and 
material evidence on this record.  There is no rational 
prospect that the RO adjudicators could look at the May 1997 
examination report again on the merits and find that the 
claim should be granted.  There likewise is no rational 
prospect that the RO adjudicators could find that the reports 
of Dr. L. are sufficient to place the evidence in equipoise.  
The Court has held that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  The Court has further held remands 
which would only result in unnecessarily imposing additional 
burden on VA with no benefit flowing to the veteran are to be 
avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
Board therefore concludes that Soyini and Sabonis teach that 
even the very liberal, nonadversarial system of veteran's 
claims adjudication does not blindly demand that adjudicative 
resources be squandered in useless exercises.  Since it is 
plain that a remand in this matter would be a useless 
exercise, there is no basis under the law to require further 
action by the RO.

In sum, the Board, under the authority of Holbrook v. Brown, 
8 Vet. App. 91 (1995), has ruled in the alternative as 
follows:

None of the evidence added to the record is new.

None of the evidence added to the record is material.

Even if the reports of Dr. L. or the May 1997 VA examination 
report could be deemed to be new and material, it would be a 
waste of adjudicative resources with no prospect of any 
benefit flowing to the veteran to return the case to the RO 
for further action.

The Board notes that each of these bases separately and 
independently supports the disposition here.  


ORDER

New and materiel evidence not having been submitted, the 
appeal to reopen the veteran's claim for service connection 
for a psychiatric disorder is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

